Case: 1:20-cv-00500-ALM-KAJ Doc #: 41 Filed: 03/17/21 Page: 1 of 1 PAGEID #: 217




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

WILLIAM C. SHEHAN, JR.,                        :
                                               :
                    Plaintiff,                 :     Case No. 1:20-cv-00500
                                               :
                     v.                        :     Chief Judge Algenon L. Marbley
                                               :
U.S. DEPT. OF JUSTICE, et al.,                 :
                                               :
                   Defendants.                 :

                                   OPINION & ORDER


       This matter is before the Court on Plaintiff William C. Shehan, Jr.’s Motion for Summary

Judgment. (ECF No. 40). On December 29, 2020, this Court granted the motions to dismiss filed

by Defendants PayPal, Inc. (“PayPal”), PNC Bank, N.A. (“PNC”), and Stock Yards Bank &

Trust (“Stock Yards”) and dismissed without prejudice Mr. Shehan’s complaint. (ECF No. 38).

Thus, Plaintiff’s Motion for Summary Judgment is DENIED AS MOOT. (ECF No. 40).

          IT IS SO ORDERED.


                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE
   DATE: March 17, 2021




                                               -1-
